Case 3:18-CV-01801-.]CH Document 17-1 Filed 12/19/18 Page 1 of 5

Attachment A

Case 3:18-CV-01801-.]CH Document 17-1 Filed 12/19/18 Page 2 of 5

IN 'I_`[{_E UNITE`I) S'I`ATES DIS'I`R`IC'.I` COURT
.FO`R THE DllSTR'[C'I` O.F CONNECTICU'I`

JAMES E. SHELTON, individually and on ,
behalf of all others similarly situa‘aed, Case No_ 3118»cv-01801-JCH

Piaintiff, § December 19, 2013
V. '

PosT Ui\nvERSITY, INC.,
Defendant.
AFF[I)AVIT OF J`ON B. F() UGN IR, ESQ.
IN SUPPORT OF M()TION FOR ADMISS'lON PRO HAC VICE
J on B‘ Fougner, being duly sworn, deposes and says:

1. M`y office address is 600 Ca.lifornia St., llth .Fl., Sa;n Francisco, CA 94'108. My
phone number is (415) 577-5829. My fax number is (206) 338-0783. My emall address is
jon@i`ougnerlaw.com.

2. I submit this affidavit in support of my application for admission pro hac vice for
the above»capti oned lawsuit

3. l am a member in good standing ofthe bars of the following states Calif'omia
(nurnber 314097) and New York (number 531 1725)_ l am admitted to practice before the
following Uraited States District Courts, Which, to the best of my knowledge have not assigned
me bar identification numbers Central District of California, Northem District of California and
Soutiiern District of Ca.lifornia.

4. l have never been denied admission to, been disciplined by, resigned from,
surrendered a license to practice before, or withdrawn an application for admission to practice
While facing a disciplinary complaint before, this Cour£ or any ether court

5_ I have fully reviewed and am familiar with the Federal Rules of Civil Prcceclure,

Case 3:18-CV-01801-.]CH Document 17-1 Filed 12/19/18 Page 3 of 5

the applicable Locai Civil Rules of the United States District Court for the Distri ct of
Connecticut and the Connecti cut Rules of Professional Conduct.

6. l designate my sponsoring attorney, Jeffrey J. Tinley of Tinley, Renehan & Dcst,
LLP, as my agent for service of process and the District of Connecticut as the forum for
resolution ot`a,ny dispute arising out of my admission under Local Civil Rule 83.1(d).

7. Attached to this affidavit is a certificate cf good standing from the court of the

state in Which I have my primary office, Calii`omia.

FURTHER A_FFIANT SAYETH NOT.

Dated: ),Q/]Cf/f‘§ fl ‘

aa a 1 we
Ji)nB, Fougner§'Esq. V
600 Calif`ornia St., llth Fl.
San Francisco, CA 94108
Telephone: (415) 577-5829
Facsimiie: (206) 338-0733
Email: j on@fougnerlaw.com

Vcrii“ncation

Subscribed and sworn to before me this L:tday of_/:he <; 531! §§

___._._._..._.J

   

 

. cANO §
\ mn.#:nsl%s V`~§ '
' soiliwusuc-cnaoinn% \\ if i~?
_ 4 MAR‘NCOUNTY 294 ' “ ¢?/
, ana F.meEs stPT. 1,2¢1 Notaiy Pu,,b’lic

    

  

. .. . i".r¢.:“»";»-j-
MyCommlssionexpires: *! ”f ‘1"'€ " f

Case 3:18-CV-01801-.]CH Document 17-1 Filed 12/19/18 Page 4 of 5

Attachment B

Case 3:18-cV-01801-.]CH Document 17-1 Filed 12/19/18 Page 5 of 5

THE STATE BAR_
OP CALI_FORNIA

180 HOWARD S'].`REET, SAN PRANCISCO. CALIFORNIA 94105-1617 TELEPHONE: 888~80()-340()

 

 

CERT|F|CATE OF STANDING

December 3, 2018

TO VVHOE\/l !`l` !Vl!-\Y CONCERN:

Tnis is to certify that according to the records of the State Bar, JON B.
FOUGNER, #314097 Was admitted to the practice of law in this state by the
Supreme Court of Ca|ifomia on January 27, 2017; and has been since that
date, and is at date hereof, an ACT|VE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court otthe State of Catltornia.

THE STATE BAR OF CALlFORN|A

k 1

`v,-

Denise \/elasco
Custodian of Records

